


--------------------------------------------------------------------------------



EXHIBIT 10.25(f)


Supplemental Agreement No. 6


to


Purchase Agreement No. 2484


between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 787 Aircraft




           THIS SUPPLEMENTAL AGREEMENT, entered into as of October 22, 2008, by
and between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC.
(Customer);


           WHEREAS, the parties hereto entered into Purchase Agreement No. 2484
dated December 29, 2004 (the Purchase Agreement), as amended and supplemented,
relating to Boeing Model 787 aircraft (the Aircraft);


WHEREAS, Boeing and Customer have agreed to define the configuration of the
Model 787-8 for incorporation into Exhibit A.




WHEREAS, Boeing addresses additional provisions relating to software products
along with the required license terms.


WHEREAS, Boeing addresses additional provisions relating to post delivery
obligations with respect to catalog seats and In Flight Entertainment.


WHEREAS, Boeing and Customer have mutually agreed to modify Attachment B to
Option Aircraft Letter 6-1162-MSA-547 to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:




1.           Table of Contents, Articles, Tables and Exhibits:


1.1           Remove and replace, in its entirety, the “Table of Contents,” with
the Table of Contents attached hereto, to reflect the changes made by this
Supplemental Agreement No. 6.


1.2           Remove and replace, in its entirety, the “Table 1,” for Model
787-8 with the Table 1 attached hereto, to reflect the changes made by this
Supplemental Agreement No. 6, and to reflect the 787-8 configuration.   Customer
acknowledges receipt of Letter No. 6-1162-RCN-1857, notifying Customer that the
delivery of the Aircraft in such Table 1 have been delayed.


1.3           Remove and replace, in its entirety, the “Exhibit A-1,” attached
hereto, to reflect the changes made by this Supplemental Agreement No. 6.


1.4           Remove and replace, in its entirety, the “Exhibit A-2,” attached
hereto, to reflect the changes made by this Supplemental Agreement No. 6.




2.           Letter Agreements:


2.1           Remove and replace, in its entirety, Letter Agreement
6-1162-MSA-546R3, “Open Configuration Matters,” with the revised Letter
Agreement 6-1162-MSA-546R4 attached hereto.


2.2           Remove and replace, in its entirety Attachment B to Letter
Agreement 6-1162-MSA-547R4, “Option Aircraft,” with the revised Attachment B
attached hereto.


2.3           Add Letter Agreement 6-1162-AJH-921, “787 e-Enabling,” attached
hereto.


2.4 Add Letter Agreement 6-1162-AJH-922, “Special Matters Relating to COTS
Software and End User License Agreements”, attached hereto.


2.5 Add Letter Agreement 6-1162-AJH-923, “Special Terms – Seats and In-flight
Entertainment”, attached hereto


2.6 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-552R5,
“Special Matters,” with the revised Letter Agreement 6-1162-MSA-552R6 attached
hereto to reflect the changes made by this Supplemental Agreement No. 6.




The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.




EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                           CONTINENTAL
AIRLINES, INC.




By:           /s/ R.C. Nelson                                By:           /s/
Gerald Laderman                                           


Its:
Attorney-In-Fact                                                                Its:  Senior
Vice President -
      Finance and
Treasurer                                                      




P.A. 2484
CAL                                                         SA 6-
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS




 
ARTICLES
 
SA
NUMBER
         
1.
Quantity, Model and Description
2
             
2.
Delivery Schedule
2
             
3.
Price
2
             
4.
Payment
2
             
5.
Additional Terms
2
           
TABLE
                 
1.
Aircraft Information Table
6
           
EXHIBIT
                 
A1.
787-8 Aircraft Configuration
6
             
B.
Aircraft Delivery Requirements and Responsibilities
1
           
SUPPLEMENTAL EXHIBITS
               
AE1.
Escalation Adjustment/Airframe and Optional Features
1
             
BFE1.
Buyer Furnished Equipment Variables
1
             
CS1.
Customer Support Document
5
             
EE1.
Engine Escalation/Engine Warranty and Patent Indemnity
2
             
SLP1.
Service Life Policy Components
1
 







P.A. No. 2484                                                                SA6
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS


 
LETTER AGREEMENTS
 
SA
NUMBER
     
6-1162-MSA-546R4
Open Configuration Matters
6
     
6-1162-MSA-547R4
Option Aircraft
6
     
6-1162-MSA-549
Spares Initial Provisioning
1
     
6-1162-AJH-921
787 e-Enabling
6
     
6-1162-AJH-922
Special Matters Relating to COTS Software and End User License Agreements
6
     
6-1162-AJH-923
Special Terms – Seats and In-flight Entertainment
6













P.A. No. 2484                                                                SA6
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS


 
CONFIDENTIAL LETTER AGREEMENTS
SA
NUMBER
     
6-1162-MSA-550
Spare Parts Commitment
1
     
6-1162-MSA-551R2
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
5
     
6-1162-MSA-552R6
Special Matters
6
     
6-1162-MSA-553R1
Open Matters
1
     
6-1162-MSA-554R3
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
5
     
6-1162-MSA-555
Promotional Support
1









P.A. No. 2484                                                                SA6
 
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


SUPPLEMENTAL AGREEMENTS
DATED AS OF:
   
Supplemental Agreement No.
1                                                                                                        
June 30, 2005
   
Supplemental Agreement No.
2                                                                                                        
January 20, 2006
   
Supplemental Agreement No.
3                                                                                                        
May 3, 2006
   
Supplemental Agreement No.
4                                                                                                        
July 14, 2006
   
Supplemental Agreement No.
5                                                                                                        
March 12, 2007
   
Supplemental Agreement No.
6                                                                                                        
October 22, 2008
   







P.A. No. 2484                                                                SA6
 
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 


Table 1
Purchase Agreement 2484
Aircraft Delivery, Description, Price and Advance Payments
(787-8 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2006$
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


CAL
47094-1F.TXT                                              Boeing Proprietary SA6
Page 1


 
 

--------------------------------------------------------------------------------

 


Table 1
Purchase Agreement 2484
Aircraft Delivery, Description, Price and Advance Payments
(787-9 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2006$s
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




CAL
47094-1F.TXT                                              Boeing
Proprietary Page 1


 
 

--------------------------------------------------------------------------------

 
Exhibit A1 to
Purchase Agreement No. 2484
Page 1




AIRCRAFT CONFIGURATION


between


THE BOEING COMPANY


and


CONTINENTAL AIRLINES, INC.




Exhibit A1 to Purchase Agreement Number 2484


P.A. No. 2484                                                                 
A1 SA6
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 


AIRCRAFT CONFIGURATION


relating to


BOEING MODEL 787 AIRCRAFT




The Detail Specification is Boeing document entitled Detail
Specification D019E001CAL88P-1 revision New, dated February, 2009.  Such Detail
Specification will be comprised of those provisions of 787 Configuration
Specification 787B1-4102 Revision B, dated July 9, 2007, as amended by addendum
787B1-4102-B001, dated September 12, 2007, which are applicable to model 787-8 
aircraft and as amended to incorporate the optional features listed below,
including the effects on Manufacturer's Empty Weight (MEW) and Operating Empty
Weight (OEW).   Such Options are set forth in Boeing Customer Specified Option
Selection Log and Option Data Pages, configuration file (CAL88P0001), dated
11/1/07.  As soon as practicable, Boeing will make available to Customer the
Detail Specification, which will reflect such optional features.  The Aircraft
Basic Price reflects and includes all effects of such optional features, except
such Aircraft Basic Price does not include the price effects of any Buyer
Furnished Equipment.




 There is no additional processing fee added to the master change price for
addition or deletion of catalog options within appropriate lead times.




P.A. No. 2484                                                                 
A1 SA6
BOEING PROPRIETARY




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A1
to                                                                BOEING
PROPRIETARY
Purchase Agreement No. 2484




Optional Features
Item No.
 
Title
Price Per
Aircaft [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


P.A. No. 2484 SA 6                                                     
PA_Exhibit_A 
BOEING PROPRIETARY                                                              
Page 1




 
 

--------------------------------------------------------------------------------

 


 


AIRCRAFT CONFIGURATION


between


THE BOEING COMPANY


and


CONTINENTAL AIRLINES, INC.




Exhibit A2 to Purchase Agreement Number 2484
















P.A. No. 2484                                                                 
A2 SA 6
 
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 












AIRCRAFT CONFIGURATION




relating to




BOEING MODEL 787-9 AIRCRAFT








The Airframe Price in Table 1 was established utilizing the 787 Airplane
Description and Selections 787B1-0227 Revision J dated December 15, 2006.  The
content of this Exhibit A2 will be defined pursuant to the provisions of Letter
Agreement 6-1162-MSA-546R4, Open Configuration Matters, to the Purchase
Agreement.



 






 
 

--------------------------------------------------------------------------------

 
The Boeing Company
P.O. Box 3707
Seattle, WA  98124-2207




October 22, 2008
6-1162-MSA-546R4






Continental Airlines, Inc.
1600 Smith Street
Houston, Texas  77002




Subject:                      Open Configuration Matters


Reference:                                Purchase Agreement No. 2484 (the
Purchase Agreement)
between The Boeing Company (Boeing) and Continental
Airlines, Inc. (Customer) relating to Model 787 aircraft (the Aircraft)


Ladies and Gentlemen:




This Letter Agreement amends and supplements the Purchase Agreement.  All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.  This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 6-1162-MSA-546R3 dated, March 12, 2007.


1.           Aircraft Configuration.


Due to the developing design of the 787 Aircraft and the long period of time
between the Purchase Agreement signing and delivery of Customer’s first
Aircraft, the configuration of Customer's Aircraft has not yet been
defined.  The parties agree to complete defining the configuration of the 787-8
Aircraft no later than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] using the configuration elements defined in 787 Airplane Description
and Selections Document Number 787B1-0227, which includes available Optional
Features for selection (Configuration).  This has been completed  pursuant to
Supplement Agreement No. 6 to the Purchase Agreement.


Boeing and Customer agree to complete the configuration of the model 787-9
Aircraft no later than the first day of the month [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] months prior to delivery of the first model
787-9 Aircraft.


2.           Effect on Purchase Agreement.


By [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Boeing
will provide Customer a written amendment to the Purchase Agreement reflecting
the configuration, including, without limitation, the effects of the
Configuration on those portions of the Purchase Agreement described in Articles
2.1 through 2.4, below.  With respect to and in advance of the final 787-8
configuration by CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] the parties agree to the following advanced configuration releases:


·  
Preliminary Configuration - LOPA YS5509 dated 10/4/04, used to define a
preliminary Performance Guarantees release (reference Article 2.3 below).  This
has been completed per Supplemental Agreement No. 1 to the Purchase Agreement.



·  
Interim Configuration – to be released by September 2006, used to define the
final Performance Guarantees release (reference Article 2.3 below) and update
the pricing (reference Article 2.4 below).



·  
Final Configuration – to be released after September 2007, used to reflect
Customer’s actual configuration and reflect final build of the Aircraft.  LOPA
used to define a preliminary Performance Guarantee will also be used to define
the final Performance Guarantee – per Supplemental Agreement No. 5.



2.1           Exhibit A.  The Configuration will be incorporated into Exhibit A
of the Purchase Agreement. This has been completed pursuant to Supplemental
Agreement No. 6 to the Purchase Agreement with respect to model 787-8 aircraft.


2.2           Basic Specification.  Changes applicable to the basic Model 787
aircraft which are developed by Boeing between the date of signing of the
Purchase Agreement and completion of the Configuration will be incorporated into
Exhibit A of the Purchase Agreement.


2.3           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  Boeing will provide to Customer revisions to Letter Agreement
6-1162-MSA-551, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] to reflect the effects of the Configuration, if any, on [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.4           Price Adjustments.  The Aircraft Basic Price and Advance Payment
Base Price of each Aircraft set forth on Table 1 to the Purchase Agreement is
based in part on an estimate of the value of the Optional Features and any
related Seller Purchased Equipment.  The Aircraft Basic Price and the Advance
Payment Base Price of each Aircraft will be adjusted as required and agreed by
the parties in a supplemental agreement to the Purchase Agreement to reflect the
difference between such estimate and the actual price of such elements of the
Configuration.  This has been completed pursuant to Supplemental Agreement No. 6
to the Purchase Agreement with respect to model 787-8 aircraft.


3.  
Other Letter Agreements.



Boeing and Customer acknowledge that as the definition of the Aircraft
progresses, there will be a need to execute letter agreements addressing one or
more of the following subjects:


3.1           Customer Software.  Additional provisions relating to the loading
of software owned by or licensed to Customer on the Aircraft at delivery.  This
has been completed pursuant to Supplement Agreement No. 6 to the Purchase
Agreement.


3.2           Installation of Cabin Systems Equipment.  Additional provisions
relating to the terms on which Boeing will offer and install in-flight
entertainment systems and cabin communications systems in the Aircraft. This has
been completed pursuant to Supplement Agreement No. 6 to the Purchase Agreement.


3.3           Buyer Furnished Equipment (BFE) and Seller Purchased Equipment
(SPE).  Provisions relating to the terms on which Boeing may offer or install
BFE and SPE in the Aircraft.  This has been completed pursuant to Supplement
Agreement No. 6 to the Purchase Agreement.


3.4           Onboard Broadband Offering.  Provisions relating to the terms
under which Boeing may offer or install an Onboard Broadband Aircraft Health and
Information System in the Aircraft (originally envisioned as a Connexion by
Boeing product).




Very truly yours,


THE BOEING COMPANY




By   /s/ R.C. Nelson


Its    Attorney-In-Fact


ACCEPTED AND AGREED TO


Date:   October 22, 2008


CONTINENTAL AIRLINES, INC.




By  /s/ Gerald Laderman


Its__ Senior Vice President - Finance and Treasurer


P.A. No. 2484 SA 6
Open Configuration Matters
 
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 


Attachment B to
Option Aircraft Letter 6-1162-MSA-547R4
Option Aircraft Delivery, Description, Price and Advance Payments
(787-9), [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2006$s
/ [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


CAL
43197-10.TXT                                                                                                                                          
Page 1
 
 

--------------------------------------------------------------------------------

 





October 22, 2008
6-1162-AJH-921


Continental Airlines, Inc.
1600 Smith Street
Houston, Texas 77002




Subject:
“787 e-Enabling”

 
Provision and Loading of Boeing Owned Software in the Electronic Flight Bag
(EFB) System or Other Onboard Loadable Hardware System.



Reference:
Purchase Agreement No. 2484 (the Purchase Agreement) between The Boeing Company
(Boeing) and (Customer)



Customer Services General Terms Agreement No. 24-1 (the CSGTA) between Boeing
and Customer, including Supplemental Agreement for Electronic Access (the
“SA-EA”)


This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.


1.                Customer’s Aircraft is equipped with onboard loadable
hardware, specifically the Class 3 EFB System and the Core Network Server
(CNS).  Boeing will install certain Boeing owned software, also referred to in
the AGTA and the Purchase Agreement as “Materials” (and not “Aircraft
Software”), on the EFBs and on the File Server Module (FSM) within the Core
Network before fly away.  These Materials to be installed on the EFBs include,
but are not limited to, electronic documents (e-Docs), onboard performance tool
(OPT), and the electronic logbook (E-Logbook).  The Cabin Logbook will be
installed on an FSM within the Core Network.


2.                Boeing will license and install these Materials on the
following conditions:


(i)       Notwithstanding any provision to the contrary, these Materials are
provided and licensed to Customer in accordance with the terms and conditions of
the CSGTA, as supplemented by the SA-EA, Supplemental Agreement No. SA-eE (“the
SA-eE”) to the CSGTA, and applicable Software License Orders.


(ii)                  The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C of the AGTA
and the insurance provisions of Article 8.2 of the AGTA will apply to Boeing’s
installation of the Materials.


3.  The technical data and maintenance information specified in Article 3 of
Part 3 of Supplemental Exhibit CS1 to the Purchase Agreement will be considered
“Materials” as defined therein and not “Aircraft Software” even when such
technical data and maintenance information is provided in software media and is
used onboard the Aircraft or loaded into an onboard Aircraft system.


4.  Notwithstanding anything to the contrary, (i) the provision, license and
access to the Materials specified in Article 3 of this Letter Agreement through
the Maintenance Performance Toolbox, (ii) the provision and license of the
Software Developer Kits (SDKs) for the EFB and the Core Network, and (iii) the
provision and license of other software which may be identified by Boeing from
time to time shall be pursuant to the terms of the CSGTA, as supplemented by the
SA-EA and the SA-eE, including applicable Software License Orders.  The SDK
Contractor Confidentiality Agreement of the SA-eE shall apply to any provision
of the SDKs to Customer’s contractor.
 
5.  The CSGTA and all referenced Supplemental Agreements thereto, including the
Software License Orders, must be executed between Boeing and Customer no later
than ninety (90) days prior to delivery of Customer’s first 787 Aircraft.  All
software applications and SDKs referenced in Articles 1, 3 and 4 of this Letter
Agreement will be further described in the Software Licensed Order for that
software application and SDK.


Very truly yours,


THE BOEING COMPANY




By    /s/ R.C. Nelson                


Its           Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date:     October 22      , 2008


CONTINENTAL AIRLINES, INC.




By  /s/ Gerald Laderman            


Its Senior Vice President – Finance and Treasurer 






P.A. No. 2484 SA6
787 e-Enabling Letter Agreement
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 





October 22, 2008
6-1162-AJH-922


Continental Airlines, Inc.
1600 Smith Street
Houston, Texas 77002




Subject:
Special Matters relating to COTS Software and End User License Agreements



Reference:
Purchase Agreement No. 2484 (the Purchase Agreement) between The Boeing Company
(Boeing) and Continental Airlines, Inc. (Customer) relating to Model 787
aircraft (Aircraft)





This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.


Recitals


A.  Certain third party, commercial off-the-shelf software products are
available to perform various functions required in the Aircraft (COTS Software).


B.  The industry practice with respect to COTS Software is to permit
manufacturers to install the software in products for sale to customers.  The
manufacturer is required to pass to the customer an End User License Agreement
(EULA), which covers the right to use the COTS Software.  The EULA’s also
require each user of the product to further license the software and pass the
EULA to any user to whom he transfers the product.


C.  Because of the described industry practice with respect to COTS Software,
Boeing does not acquire title to COTS Software and cannot pass title to COTS
Software at the time of delivery of the Aircraft.


D.  Therefore, the parties desire to amend certain provisions of the Purchase
Agreement to properly reflect the respective rights and obligations of the
parties with respect to the COTS Software included in the Aircraft.


Agreement


1.  At delivery of the Aircraft, Boeing will furnish to Customer copies of all
EULA’s applicable to the Aircraft, and Customer agrees to comply with all
provisions of the applicable EULA’s.


2.  Notwithstanding the provisions of Article 6.3 of the AGTA, at delivery of
each Aircraft, Boeing will provide Customer a bill of sale conveying good title,
free of encumbrances except as provided in applicable EULA’s.


3.  In connection with any sale or other transfer of the Aircraft, Customer
agrees to comply with all provisions of the applicable EULA’s, including without
limitation the re-licensing of the software to Customer’s transferee and the
flow down within such license of the further requirement that Customer’s
transferee comply with and flow to other transferees the obligations of the
EULA.




Very truly yours,


THE BOEING COMPANY




By     /s/ R.C. Nelson              


Its           Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date:  October 22, 2008


CONTINENTAL AIRLINES, INC.




By    /s/ Gerald Laderman         


Its   Senior Vice President – Finance and Treasurer 




 
 

--------------------------------------------------------------------------------

 


October 22, 2008
6-1162-AJH-923




Continental Airlines, Inc.
1600 Smith Street
Houston, Texas 77002
 



Subject:
Special Terms - Seats and In-flight Entertainment



Reference:
Purchase Agreement No. 2484 (the Purchase Agreement) between The Boeing Company
(Boeing) and Continental Airlines, Inc. (Customer) relating to Model 787
aircraft (the Aircraft)





This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All capitalized terms used but not defined in this Letter Agreement
shall have the same meaning as defined in the Purchase Agreement.



1.0           Definitions.


1.1           "Covered Seats" shall mean those seats which are not otherwise
identified in Exhibit A to the Purchase Agreement as Buyer Furnished Equipment.


1.2           "In-flight Entertainment (IFE) System" shall mean the IFE
identified in the Detail Specification of the Aircraft, inclusive of the IFE
software which is required to test and certify the IFE system on the Aircraft,
but exclusive of IFE Customer Software.


1.3           “IFE Customer Software” shall mean any software which is obtained
by the Customer from a source other than Boeing for installation in the IFE
System.



2.0
Applicability of Supplemental Exhibit CS1 to the Purchase Agreement.



2.1           Boeing did not enter into product support agreements with the
suppliers of the Covered Seats and the IFE System.  Customer is responsible to
enter into such product support agreements directly with the suppliers of such
Covered Seats and IFE System and such provisions will apply in lieu of the
provisions of Supplemental Exhibit CS1 to the Purchase Agreement.


2.2           Boeing will incorporate the Covered Seats and IFE System line
maintenance information, received from the suppliers of such Covered Seats and
IFE System, into Customer’s customized Materials prior to delivery of each
Aircraft.
 




3.0           Applicability of the Provisions of Exhibit C to the AGTA.


In lieu of the provisions of Part 4 of Exhibit C to the AGTA, the following
warranty and patent and copyright indemnities will apply to Covered Seats and
the IFE System:


“Boeing will obtain warranties and indemnities against patent and copyright
infringement enforceable by Customer from the suppliers of the Covered Seats and
IFE System installed on the Aircraft at the time of delivery.  If requested by
Customer, Boeing will provide copies of such warranties and indemnities to
Customer upon request.”


4.0           IFE Customer Software.


Customer is responsible for and assumes all liability with respect to IFE
Customer Software.






Very truly yours,


THE BOEING COMPANY


By   /s/ R.C. Nelson                 


Its           Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date: October 22, 2008




CONTINENTAL AIRLINES, INC.


By    /s/ Gerald Laderman         


Its  Senior Vice President – Finance and Treasurer 



 
 

--------------------------------------------------------------------------------

 

October 22, 2008
6-1162-MSA-552R6






Continental Airlines, Inc.
1600 Smith Street
Houston, Texas  77002




Subject:                      Special Matters


Reference:                                Purchase Agreement No. 2484 (the
Purchase Agreement)
between The Boeing Company (Boeing) and Continental
Airlines, Inc. (Customer) relating to Model 787 aircraft (the Aircraft)


Ladies and Gentlemen:


This Letter Agreement amends and supplements the Purchase Agreement.  This
Letter Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-MSA-552R5 dated March 12, 2007. All terms used and not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.


1.           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


14.           Confidential Treatment.


Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential.  Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without
the other party's prior written consent, disclose this Letter Agreement or any
information contained herein to any other person or entity except as may be
required by applicable law or governmental regulations.




Very truly yours,


THE BOEING COMPANY






By    /s/ R.C. Nelson
Its    Attorney-In-Fact




ACCEPTED AND AGREED TO


Date: October 22, 2008




CONTINENTAL AIRLINES, INC.




By /s/ Gerald Laderman


Its__ Senior Vice President - Finance and Treasurer





P.A. No. 2484 SA 6
Special Matters
BOEING PROPRIETARY
 
 
 





